We are all satisfied that neither of the causes alleged by the defendants in their motion, afford them ground for a new trial. Granting, that policy No. 281, effected by Hawes  Stanley with the defendants, by reference to the plan on the back of the application, described the property to be insured as all contained in the furnace building, yet the application for the renewal policy No. 412 expressly requests that the policy should read, as when issued it did read, as to the locality of the property, "situate in the rear of 82 and 84 Eddy Street, Providence," — a description far more inclusive, and covering, as we construe it, the whole premises occupied by the plaintiffs in their business as iron founders. The rear of the two numbers just mentioned covered those premises, whereas the furnace building was properly in the rear of only one of them. Besides, some of the things insured — as stock, patterns, and flasks — must, from the necessities of the business, and would most safely be, in great part, and so far as not wanted for immediate use, elsewhere than in the furnace room; and construing the above change of the language of the renewed policy, as applied to the necessary locality of the subjects of insurance, we cannot doubt that it was the understanding of both parties to the contract, that this wider range for the locality of the property should be allowed to the insured, and should describe the property included within the risk. It is true, that when asked, in the application for policy No. 412, "Have any alterations been made, in or about the property insured, since your last application, materially affecting the risk? if so, state what," the insurers reply nothing concerning any change of locality, but merely "boiler and steam-engine have been removed." There probably had been, in fact, no change in the actual locality of the property belonging to the insured, of the kind mentioned, since the date of their last policy; the change being rather in the policy itself, to make it cover all of their property of this kind, wherever it might chance to be on their *Page 434 
premises, according to the necessities or conveniences of their business; instead of confining the risk, as in the last policy, to such property in the furnace building. This, too, is a full answer to the objection, that the greater inclusiveness of the renewed policy, by materially increasing the risk, falsified the answer to the question in the renewal application relating to a change with that effect in or about the property insured; the change being, not in the property, but in the policy itself. But, if this were not so, to save all question on this head, the jury have specially found, that it was not material to the risk, whether the property insured was kept in the furnace building, or, at the option of the plaintiffs, partly in that building and partly outside of said building, and partly in other buildings in the rear of Nos. 82 and 84 Eddy Street, occupied by the plaintiffs. The policy sued, No. 619, issued to the plaintiffs, is in renewal of policy No. 412, issued to Hawes  Stanley; they having, in the mean time, been incorporated by the name of "The Eddy Street Iron Foundry." It pursues the same language, describing the locality of the property to be insured in the same words as the next preceding policy, and is free from all suspicion, looking at the answer of the insured to the above question as to change in or about the property to be insured; inasmuch, as it is not, pretended that there was any change, either of property or policy, materially affecting the risk or otherwise, "since the date of the last application."
The other cause for a new trial, alleged in the motion, that the presiding judge excluded the statement in policy No. 281, as to the value of the property by that policy insured, as evidence of the value of the property insured upon the second renewal policy No. 619, upon which the action was brought, is equally groundless, as such cause. As we have seen, the two latter policies were changed, as to the description of the locality of the property to be insured, for the express purpose of covering more property than was kept in the furnace building. Between the dates of the first policy and of the first of the two last, the engine and boiler had been removed, and ceased to form a part of the property insured. Accordingly, the same amount of insurance, $1,500, was distributed differently between the subjects *Page 435 
of insurance in the two last policies, from what it had been in the first. Thus, in policy No. 281, the amount insured on "tools, flasks, machinery, fixtures, and cupola," was $750; whereas, in the two last policies, this amount was insured on "tools and flasks" alone. In the first, $600 was insured on "patterns and steam-engine;" whereas, in the two last, the same amount was insured on "fixtures, cupola, and patterns." This change of distribution points to change in the value of the different subjects of insurance, if indeed this latter change were not necessarily to be implied from the nature of the plaintiffs' business, and of the subjects of their insurance. Under such circumstances, how can it be imagined that the plaintiffs adopted, or were supposed by the defendants to adopt, in the policy sued, which contains no statement of the value of the property insured, the statement of values given in policy No. 281, effected by Hawes  Stanley two years before? — the same values to be applied to different property, and described, that the policy might embrace more property, as situated anywhere on the premises of the plaintiffs in the rear of Nos. 82 and 84 Eddy Street, and not confined in locality, as under the original policy, to their furnace building! It is plain, therefore, that the plaintiffs did not adopt, and could not have been supposed by the defendants to have adopted, in their renewal policy, now sued, the statement of values in the original policy of Hawes 
Stanley; and in every view, and for every purpose, that this statement was no evidence against them of the value of their property insured, either at the date of their policy, or at the time of the loss.
This motion must be denied, with costs, and judgment beentered upon the verdict. *Page 436